Citation Nr: 1806194	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board last considered this matter in January 2016, at which time it remanded for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in February 2012.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's service-connected right shoulder disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his TDIU claim in December 2008, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  These include VA treatment records obtained pursuant to the January 2016 Board remand.

The Veteran underwent VA examination in March 2016 to determine the functional impairment of his right shoulder disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current nature or severity of the Veteran's disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for a right shoulder rotator cuff injury, only.  This disability is rated as 20 percent disabling prior to March 16, 2016, and as 50 percent disabling from that date forward.  These ratings does not satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Consequently, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis.

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In January 2016, the Board remanded for extraschedular consideration.  In July 2017, the AOJ recommended that entitlement to an extraschedular TDIU be granted.  See 07/01/2017 VBMS, VA Memo.  The Compensation Service, however, did not concur with the AOJ's recommendation to grant TDIU benefits.  See 08/09/17 VBMS, Miscellaneous C&P Correspondence.

This case has now been returned to the Board for further review.  In that regard, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU because the Court has determined that the Director's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b) (2016).

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran here contends that he is unemployable due to his service connection right shoulder disability.  See March 2008 claim.  At his February 2012 Board hearing, he reported that he was unable to work as a visual artist due to his right shoulder disability.  In this regard, he stated that he could not lift his right arm, as he had a limited range of motion, that such limitations did not exist before the October 2007 injury that was the basis for the grant of service connection for his right shoulder, and that his last completed painting preceded that date.  He further stated that prior to the October 2007 injury he had been commissioned by an arts council to paint a mural.  The Veteran provided testimony that shows that he is an accomplished visual artist, whose work has been acquired by prominent art institutions.

In his December 2008 application for TDIU benefits, the Veteran reported a 30-year history of self-employment as an artist.  A promotional brochure for the Veteran's artwork shows that his career in the visual and graphic arts dates back many decades.  See 04/03/08 VBMS, Correspondence.  He has a college education (psychology major, art minor), with additional art education.  Id.  His artwork is part of several museum collections and he has received several awards.  Id.  It is evident that the Veteran is an accomplished artist.  Id.  He also worked as an art director, illustrator, and arts administrator during the 50s and 60s.  Id.  

A January 2009 private examination indicates that the Veteran's limited arm movement prevents him from doing his work as an artist.  Similarly, a March 2016 VA examiner noted that the Veteran has a severe limitation of range of motion of the right shoulder.  The examiner opined that this limitation renders the Veteran totally disabled to function as a professional artist.  

The Board acknowledges that the Veteran's service-connected right shoulder prevents him from pursuing his work as an artist (his works are paintings), his main line of work.  The Board is sympathetic to the Veteran's situation, especially in light of his distinguished career as a visual artist.  Unfortunately, the weight of the evidence fails to show that the right shoulder disability precludes him from engaging in substantially gainful employment, which is the legal standard for entitlement to a TDIU.  Significantly, there is no indication that the right shoulder disability affects the Veteran's intellect, creativity, and judgment.  In other words, the right shoulder disability prevents the Veteran from painting, but, in and of itself, does not preclude him from securing or doing arts-related work that does not entail precise use of the hand, for instance, work as an arts curator, arts administrator, or arts consultant.  

The Board further acknowledges that the Veteran's right shoulder disability limits his earning capacity.  Nevertheless, he already receives VA compensation for this loss of earning capacity, in the form of his disability rating, currently 50 percent.

In sum, the weight of the evidence is against a finding that the Veteran is unemployable due to his service-connected right shoulder.  While he can no longer pursue his work as a painter, there is no indication that his right shoulder limits his capacity to do other types of work, including within the arts, in particular, work that does not require, or depend on, the use of his right arm, such as forms of employment that rely on intellectual skill, creativity, and judgment.  As such, the benefit-of-the-doubt rule is not for application, and the claim must be denied.


ORDER

Entitlement to a TDIU is denied


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


